UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 30, 2012 Medical Action Industries Inc. (Exact name of registrant as specified in its charter) Delaware 000-13251 11-2421849 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 500 Expressway Drive South Brentwood, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631) 231-4600 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General InstructionA.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On October 30, 2012 (“Effective Date”), Medical Action’s Board of Directors (the “Board”) voted to expand the size of the Board from five to six members.In addition, on the Effective Date, Mr. Paul Chapman was elected to the Board as a Class I director to serve from the Effective Date until the 2015 Annual Meeting. Furthermore, after careful consideration the Board determined that Mr. Chapman satisfies the definition of “independent director” set forth in NASDAQ Stock Market Rule 5605(b)(1).As an independent director, he will also serve on the Board’s Audit, Compensation and Nominating and Governance Committees. Mr. Chapman was Chairman and Chief Executive Officer of National Rehab Corporation, a distributor of wound care, ostomy, urological and orthopedic supplies, from February 2008 through September 2012. From January 2008 through January 2009 Mr. Chapman served as a director for DJO Global, Inc., a manufacturer of orthopedic bracing products.From January 1988 through December 2007, he held various executive positions at Encore Medical Corporation and Chattanooga Group, Inc., a manufacturer of orthopedic products, and Stryker Corporation, a provider of orthopedic implants, surgical instrumentation, endoscopy equipment, hospital beds and stretchers. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MEDICAL ACTION INDUSTRIES INC. By: /s/ John Sheffield John Sheffield Executive Vice President and Chief Financial Officer Dated:November 2, 2012
